Title: III. John Adams’ Replies to the Dutch Remarks on and Suggested Changes to His Draft Treaty of Amity and Commerce: [ante 22 August 1782] and [ca. 27 August 1782]
From: 
To: 


Editorial Note

John Adams wrote two point-by-point responses to the Dutch proposals for changes to his draft treaty of amity and commerce. The first appears in the left column below and probably was done sometime between 21 May and mid-June. On 21 May the States General printed a document for the consideration of the provinces and other interested parties containing a Dutch translation of Adams’ draft in the left column and the “Remarques en nadere Propositie” (Remarks and Further Proposals) in the right column (see descriptive note, No. II, above). John Adams noted this publication in his letter of 9 June to Robert R. Livingston and on 15 June informed Livingston that he was discussing the Dutch proposals (both above).
The second response appears in the right column below and was done after negotiations formally opened on 22 August. At that time the Dutch negotiators presented Adams with a document identical to the 21 May publication noted above, except that it contained additional handwritten proposals and some deletions, stemming from recommendations and proposals adopted by Amsterdam on 9 August (Adams Papers). In his new response, which he presented to the Dutch on 27 August, Adams revised some of his earlier comments and also responded directly to the new proposals.
For the nature of the two documents presented here, see the descriptive notes below, and for the draft treaty accompanied by the “Remarques en nadere Propositie,” see No. II, and its descriptive note, above.

